Case 2:19-cv-00617-NJB-JCW Document 1-1 Filed 01/25/19 Page 1 of 1

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor sup
provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

ement the filin

and service of pleadings or other papers as required by law, except as
nited States in

eptember 1974, is required for the use of the Clerk of Court for the

i 8

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
KIERON YOUNG AND JATOVENIA WALKER

(b) County of Residence of First Listed Plaintiff ORLEANS, LA
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
JASON M. BAER, RAJAN PANDIT, C

STEIN, AND JESSIE B. CALLAHAN, PANDIT LAW FIRM, LLC
701 POYDRAS ST., STE. 3950, NEW ORLEANS, LA 70139

ASEY C. DEREUS, JOSHUA A.

DEFENDANTS
ALISAM ENTERPRISES, LLC

County of Residence of First Listed Defendant _POTTER, TX
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)
MICHAEL R. SISTRUNK, T.A. AND KRISTEN L. BURGE
McCRANIE, SISTRUNK, ANZELMO, HARDY, McDANIEL, & WELCH,
LLC, 195 GREENBRIAR BLVD., STE. 200, COVINGTON, LA 70433

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

Il.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

O 1 U.S. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 G1 Incorporated or Principal Place o4 o4
of Business In This State
O 2 U.S. Government 4 Diversity Citizen of Another State a2 2 Incorporated and Principal Place os ws
Defendant (Indicate Citizenship of Parties in [tem Il) of Business In Another State
Citizen or Subject of a O03 © 3 Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for; Nature of Suit Code Descriptions.
L CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY. OTHER STATUTES ]
GO 110 Insurance PERSONAL INJURY PERSONALINJURY  |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 6 375 False Claims Act
© 120 Marine 0 310 Airplane 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability © 690 Other 28 USC 157 372%a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
6 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
© ISI Medicare Act 0 330 Federal Employers* Product Liability © 830 Patent © 450 Commerce
© 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated OG 460 Deportation
Student Loans OD 340 Marine Injury Product New Drug Application [© 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ¥. © 480 Consumer Credit
of Veteran's Benefits P& 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395ff) © 490 Cable/Sat TV
© 160 Stockholders’ Suits OG 355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) O 850 Securities/Commodities/
OF 190 Other Contract Product Liability ( 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
a

196 Franchise 0 385 Property Damage

Product Liability

Injury
© 362 Personal Injury -
Medical Malpractice

 

 

O 891 Agricultural Acts

© 893 Environmental Matters

© 895 Freedom of Information
Act

O 896 Arbitration

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of

© 740 Railway Labor Act

6 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

© 791 Employee Retirement
Income Security Act

O 865 RSI (405(g))

 

FEDERAL TAX SUITS
© 870 Taxes (US. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

[ REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS
© 210 Land Condemnation 0) 440 Other Civil Rights Habeas Corpus:

© 220 Foreclosure 0 441 Voting O 463 Alien Detainee

CO 230 Rent Lease & Ejectment O 442 Employment © $10 Motions to Vacate
© 240 Torts to Land 0 443 Housing/ Sentence

© 245 Tort Product Liability Accommodations © $30 General

© 290 All Other Real Property 0 445 Amer. w/Disabilities -] 335 Death Penalty

Other:
© 540 Mandamus & Other
6 $50 Civil Rights
© 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement

Employment

O 446 Amer. w/Disabilities -
Other

O 448 Education

 

 

 

© 462 Naturalization Application

IMMIGRATION State Statutes

O 465 Other Immigration
Actions

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

O11 Original (%2 Removed from GO 3° Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
1332
VI. CAUSE OF ACTION Brief description of cause:
NEGLIGENCE

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION

DEMAND § CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M Yes ONo

VII. RELATED CASE(S)
(See instructions):

IF ANY msHrutOns)’UDGE DOCKET NUMBER
DATE SIGNATVRE pen gay OE RECORD
01/25/2019
FOR OFFICE USE ONLY

RECEIPT 4 AMOUNT APPLYING IFP JUDGE MAG, JUDGE
